Name: 81/121/EEC: Council Decision of 3 March 1981 on the granting of daily allowances and the reimbursement of travelling expenses of members of the Economic and Social Committee, alternates and experts
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1981-03-12

 Avis juridique important|31981D012181/121/EEC: Council Decision of 3 March 1981 on the granting of daily allowances and the reimbursement of travelling expenses of members of the Economic and Social Committee, alternates and experts Official Journal L 067 , 12/03/1981 P. 0029 - 0029 Finnish special edition: Chapter 1 Volume 2 P. 0013 Spanish special edition: Chapter 01 Volume 6 P. 0061 Swedish special edition: Chapter 1 Volume 2 P. 0013 Portuguese special edition Chapter 01 Volume 6 P. 0061 COUNCIL DECISION of 3 March 1981 on the granting of daily allowances and the reimbursement of travelling expenses of members of the Economic and Social Committee, alternates and experts (81/121/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Whereas procedures should be laid down for granting daily allowances and reimbursing the travelling expenses of members of the Economic and Social Committee, and of alternates and experts within the meaning of the Rules of Procedure of the Economic and Social Committee of 13 June 1974 (1), as amended on 22 July 1980 (2), HAS DECIDED AS FOLLOWS: Article 1 Members of the Economic and Social Committee, alternates and experts shall be entitled to a daily allowance for days spent at meetings or travelling and to the reimbursement of travelling expenses in accordance with the provisions below. Article 2 The daily allowance per day of meeting shall amount to: - Bfrs 3 300 for members, - Bfrs 2 475 for alternates and experts. Article 3 1. The time taken into consideration for the reimbursement of days travelling shall be established on a flat-rate basis for return journeys in accordance with the following calculation: - three-quarters of a day for a distance of over 100kilometres up to a maximum of 200 kilometres, - one day for a distance of over 200 kilometres up toa maximum of 500 kilometres, - one day and a half for a distance of over 500kilometres up to a maximum of 1 000 kilometres, - two days for a distance of over 1 000 kilometres. 2. However, travelling time shall continue to be reimbursed at the rates paid under the financial rules of the Economic and Social Committee in force at 1 March 1981 until such time as the method of calculation described in paragraph 1 enables the same level of reimbursement to be attained. Article 4 1. Travelling expenses shall be reimbursed in accordance with the financial rules of the Economic and Social Committee in force at 1 March 1981, it being understood that the alternates shall receive the same treatment as members and experts. 2. However air travel of members, alternates and experts shall be reimbursed on the basis of the tourist class fare, except in the case of the chairman on the one hand and the vice-chairman on official missions on the other, who are entitled to reimbursement of the first class fare. Article 5 This Decision shall take effect on 1 March 1981. Done at Brussels, 3 March 1981. For the Council The President G.M.V. van AARDENNE (1) OJ No L 228, 19.8.1974, p. 1. (2) OJ No L 366, 31.12.1980, p. 30.